Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The amendment filed on 02/25/2021 has been entered. Thus, Claims 1-20 have been amended and are currently pending and are under current examination.

Withdrawn Objections and Rejections
	Claims 1, 10, 14 and 19 have been amended to obviate minor informalities and thus the objection of the claims has been withdrawn.

Maintained Claim Rejections - 35 USC § 112 – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 stand rejected in a modified form under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
MPEP § 2163 states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application. These include: (1) Actual reduction to practice, (2) Disclosure of drawings or structural chemical formulas, (3) Sufficient relevant identifying characteristics (such as: i. Complete structure, ii. Partial structure, iii. Physical and/or chemical properties, iv. Functional characteristics when coupled with a known or disclosed, and correlation between function and structure), (4) Method of making the claimed invention, (5) Level of skill and knowledge in the art, and (6) Predictability in the art. 
Claims 1, 10 and 19 broadly recite “glycol” in the claimed recovery method whereas the instant specification discloses monoethylene glycol (MEG) ([0017]) in the recovery method using the claimed steps. Furthermore, as evidenced by Soames (Soames, A. et al. “Operation of a MEG pilot regeneration system for organic acid and alkalinity removal during MDEA to FFCI switchover” Journal of Petroleum Science and Engineering 169 (2018) 1–14), the glycol recovered by reducing the pH is monoethylene glycol, respectively (page 5, 2nd column and page 6, Fig. 7). Thus, the specification and the known art fail to disclose any additional species of glycol being claimed genus of any glycol.
Applicant’s attention is also directed to In re Shokal, 113 USPQ 283 (CCPA 1957), wherein it is stated:
It appears to be well settled that a single species can rarely, if ever, afford sufficient support for a generic claim.  In re Soll, 25 CCPA (Patents) 1309, 97 F2d 623, 38 USPQ 189; In re Wahlforss, 28 CCPA (Patents) 867, 117 F2d 270, 48 USPQ 397.  The decisions do not however fix any definite number of species which will establish completion of a generic invention and it seems evident therefrom that such number will vary, depending on the circumstances of particular cases.  Thus, in the case of small genus such as the halogens, consisting of four species, a reduction to practice of three, perhaps even two, might serve to complete the generic invention, while in the case of a genus comprising hundreds of species, a considerably larger number of reductions to practice would probably be necessary.

As stated in MPEP § 2163 II: If the application as filed does not disclose the complete structure (or acts of a process) of the claimed invention as a whole, determine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. The instant specification is devoid of a description for the numerous possible recovered glycols recovered and acids. Thus, Applicants have failed to demonstrate possession of any glycols and acids.  See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing “a result that one might achieve if one made that invention”); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”). 

Thus it is concluded that the written description requirement is not satisfied.
Claims 2-9, 11-18 and 20 fail to also comply with the written description for being dependent on Claims 1, 10 and 19.

Response to Arguments
Applicant argues that the removal of glycol from the claim obviates the above written description requirement rejection. The Examiner disagrees because the preamble of the claimed invention recites recovery of “glycol”. 
It is noted that Applicant’s arguments with respect to the written description requirement for the recitation “acid” have been considered and were found persuasive and thus the claimed “acid” complies with the written description.

Newly Applied Claim Rejections - 35 USC § 112(a) – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are newly rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 10, 7 and 17 have been amended to recite the limitations “changing pH” of a vaporization separator purge stream (Claims 1, 10 and 17) and “pH adjustment” of the pumparound stream (Claim 7). The newly added limitations “changing” and “adjustment” are interpreted as either increasing or reducing the pH of the vaporization separator purge stream or the pumparound stream.  However, the original disclosure supports only reducing the pH and appears devoid of such description regarding increasing the pH of the vaporization separator purge stream or pumparound stream. The specification fails to disclose either explicitly or implicitly, the newly introduced limitations “changing” and “adjustment” which includes increasing the pH. 
Thus, at the time the application was filed, a skilled artisan would not recognize from the disclosure that Applicant was in possession of increasing the pH of the vaporization separator purge stream and pH adjustment of the pumparound stream. 
MPEP § 2163.06 notes: " If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph - written description requirement. In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981)"  
MPEP § 2163.02 states that “Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Amgen, Inc. v. Chugai Pharm., 927 
MPEP § 2163.06 further notes " When an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not "new matter" is involved. Applicant should therefore specifically point out the support for any amendments made to the disclosure."
This is a new matter rejection.
Claims 2-9 and 11-18 also introduce new matter for depending on Claims 1 and 10.

Maintained Claim Rejections - 35 USC § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 stand rejected in a modified form (see underlined section) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation "changing pH" and “pH adjustment” in claims 1, 7, 10 and 17 renders the claims indefinite because the pH value after changing/adjusting the pH of the vaporization separator purge stream is not defined by the claim, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claims 1, 10 and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the steps for recovering glycol. The preamble sets forth that the method is a glycol recovery method whereas the body of the claim fails to recite the recovery of glycol, other than forming and distilling acid stream, and an ordinary skill in the art would not understand at what stage of the claimed steps the glycol is recovered. 
Claims 2-9, 11-18 and 20 are also rendered indefinite for depending on Claims 1, 10 and 19.
Claims 7, 10, 14 and 19 recite the limitation “physical property” that render the claims vague and indefinite because the claims fail to clearly and precisely define the metes and bounds of the physical property of the of the pumparound stream that indicates the buildup of organic salts in the pumparound stream. The limitation encompasses a vast number of physical properties and it is not clear whether the viscosity, pressure, temperature, physical state, weight, volume, density, etc. of the pumparound stream is being detected in the claimed method.
Claims 7, 10 and 14-15 also recite the limitation “threshold value” because the exact values – in numbers – of the different thresholds have not been set forth in the claims and would not reasonably apprise a skilled artisan the scope of the invention. 
Response to Arguments
Applicant argues that an ordinary skill in the art understands the meaning of “reducing” to changing from higher value to a lower value and that Applicants amendment to “changing” is definite. 
The Examiner disagrees because reducing and/or changing the pH is not definite and the value of the final pH after reducing and/or changing is not understood by a skilled artisan. As such an ordinary skilled in the art would not know the pH value required in the vaporization separator purge stream for an acid stream to form.
	
	Applicant further argues that Claims 7, 10, 14 and 19 have been amended to recite that the physical property is a property that “includes buildup of organic salts” in the pumparound stream and that a person of an ordinary skill in the art can readily identify such physical properties. 
	The Examiner disagrees because a number of physical properties are encompassed that indicate the buildup of organic salt in the pumparound stream and hence a skilled artisan would not understand whether the pH, viscosity, pressure, temperature, physical state, weight, volume, density, etc. of the pumparound stream is being detected in the claims.

Applicant also argues that a skilled artisan would understand the scope of the “threshold value” and that the amendment of Claims 7, 10 and 14-15 have been amended to recite that the threshold is indicative of whether the organic salts need treatment.


Maintained Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12, 14 and 16-20 stand rejected in a modified form (see underlined section for modification) under 35 U.S.C. 103 as being unpatentable over Soames (Soames, A. et al. “Operation of a MEG pilot regeneration system for organic acid and alkalinity removal during MDEA to FFCI switchover” Journal of Petroleum Science and Engineering 169 (2018) 1–14) in view of Bikkina (Bikkina, C. et al. “Development of MEG Regeneration Unit Compatible Corrosion Inhibitor for Wet Gas Systems” Oct. 2012, pages 1-11).
Regarding Claims 1, 5, 10 and 17-19, Soames teaches a method for removing acetate salt from rich monoethylene glycol (MEG) obtained from the pre-treatment stage MPV by adding HCl to RGT (rich MEG tank) wherein the pH of the rich MEG is lowered and wherein the acetate salt is converted to acetic acid. Soames further teaches  feeding the rich MEG stream comprising acetic acid to a distillation column (DC) to obtain lean MEG at the bottoms and acetic acid as overhead stream, wherein the acetic 
	Regarding Claim 2 and 11, Soames teaches that the distillation column comprises packing, refluxing drum and reboiler (Table 1, page 6).
	Regarding Claim 3, Soames teaches that the rich MEG stream comprising acetic acid is charged to the distillation column at a location between the packing and the bottom of the distillation column (Fig. 7, see below for illustration).
	Regarding Claim 4 and 12, Soames teaches that the rich MEG stream comprising acetic acid is charged to the feed point of the distillation column, a reboiler bottoms (RB) stream is returned to the distillation column at a return point and the feed point is between packing and return point (Fig. 7, see below for illustration).

    PNG
    media_image1.png
    463
    591
    media_image1.png
    Greyscale

nd column and Fig. 7, see below):

    PNG
    media_image2.png
    195
    589
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    283
    465
    media_image3.png
    Greyscale

	Regarding Claims 7, 10 and 14, Soames teaches that for appreciable removal of acetic acid to occur by distillation, a lower pH is required (page 5, 1st column) and that the overall distribution of acetic acid - acetate as a function of pH is given by Fig. 5. It is understood that Fig. 5 shows that the higher the pH value the lower acetic acid is formed and thus more acetate (salt buildup) is present in the MEG rich stream. Hence, a skilled artisan would be motivated to use the pH detector to measure the pH (physical property) of the MEG rich stream and would be able to determine the threshold of pH 
	Regarding Claims 16 and 20, Soames teaches that the divalent species are removed in the pre-treatment stage by adding NaOH (page 5, section 4 and Fig. 7). 

	Regarding Claims 1, 8-10 and 19, Soames fails to teach that the pre-treatment stage MVP is a vaporization separator.
	This deficiency is cured by Bikkina where it teaches that pre-treatment stage of MEG where MEG is flash heated leaving the salts and non-volatile substances in the flash drum (page 2). A skilled artisan would understand that flash heating requires vaporization where MEG is evaporated and separated from salts and non-volatile substances. Accordingly, a skilled artisan would have been motivated to use the vaporization separator of Bikkina in the process of Soames with a reasonable expectation of success in regenerating MEG.
	It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to conduct the instantly claimed methods in view of the combination of Soames and Bikkina.

Response to Arguments
	Applicant argues that Soames fails to teach or suggest treating a purge stream of a vaporization separator and that treating the purge stream of Soames would be require 
	The Examiner disagrees because Soames teaches a pre-treatment stage in Fig. 1 before the addition of HCl to reduce the pH of the rich MEG stream as shown in Fig. 7. Soames teaches that at the pre-treatment stage, divalent cations are removed from monoethylene glycol solution and that the pre-treated rich monoethylene glycol is subsequently stored where HCl is added. Soames does not teach that the pre-treatment stage to remove divalent cations is by vaporization separator, however, this deficiency is cured by Bikkina as set forth in the above rejection.

	Applicant further argues that Bikkina fails to teach the vaporization separator as instantly claimed but teaches rich MEG is flash heated, leaving salts and non-volatiles in the flash drum.
	The Examiner disagrees because flush drum is known to a skilled artisan as a vapor-liquid separator. In this instance Bikkina teaches flash heating rich MEG before the distillation process where MEG is evaporated and thus separated from salts (same as salts removed by the pre-treatment stage of Soames) and non-volatiles. Hence contrary to Applicant’s arguments, Bikkina does teach vaporization separator before the distillation process to obtain lean MEG stream and as such, a skilled artisan would have been motivated to use the flush drum (equivalent to the claimed vaporization separator) of Bikkina in the pre-treatment stage of Soames with a reasonable expectation of success in removing salts from the MEG solution. 


	The Examiner disagrees. As set forth above, Soames provides in Fig. 5 acetic acid – acetate distribution as a function of pH. It shows that the higher the pH value the less acetic acid is formed and thus means more acetate salt (salt buildup) is present in the MEG stream. Furthermore, Soames teaches in Fig. 7 the use of pH detector in the RGT where HCl is added to convert acetate salt in the MEG rich stream to acetic acid. 
Soames teaches that for appreciable removal of acetic acid to occur by distillation, a lower pH is required (page 5, 1st column). Hence, a high pH value (physical property) detection using the pH detetctor in the RGT means less acetic acid but more acetate (salt buildup) is present in the MEG rich stream and a skilled artisan would have been motivated to use Fig. 5 as a way to determine the specific pH value (threshold value) that forms acetic acid and that allows removal of acetic acid at an appreciable amount via distillation.

	In view of the foregoing, the instantly claimed invention stands being obvious in view of the combination of Soames and Bikkina.

Allowable Subject Matter
	The subject matter of Claims 13 and 15 is free of prior art. The closest prior art references have been set forth above, however the references fail to teach or suggest 

Conclusion
	Claims 1-20 are rejected and no claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622